UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 1, 2005 MS Structured Asset Corp. (Issuer in Respect of SATURNS Trust No. 2005-02) (Exact name of registrant as specified in its charter) Delaware 333-101155 13-4026700 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) Attention: In-Young Chase,1585 Broadway,2nd Floor, New York, New York 10036 (Address of principal executive offices, including Zip Code) Registrant's telephone number, including area code: (212) 761-2457 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K/A filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 - Other Events Item 8.01. Other Events. This amendment on Form 8-K/A amends and supersedes Exhibit 99.1 to each of the following: Form 8-K previously filed on 7/12/2005(accession no. 0001136999-05-000322), which was revised on August 26, 2011 and attached hereto. Form 8-K previously filed on 1/10/2006(accession no. 0001136999-06-000048), which was revised on August 26, 2011 and attached hereto. Form 8-K previously filed on 7/11/2006(accession no. 0001136999-06-000785), which was revised on August 26, 2011and attached hereto. Form 8-K previously filed on 1/5/2007(accession no. 0001136999-07-000017), which was revised on August 26, 2011and attached hereto. Form 8-K previously filed on 7/9/2005(accession no. 0001136999-07-000999), which was revised on August 26, 2011and attached hereto. Form 8-K previously filed on 1/8/2008(accession no. 0001136999-08-000030), which was revised on August 26, 2011and attached hereto. Form 8-K previously filed on 7/7/2008(accession no. 0001136999-08-000536), which was revised on August 26, 2011and attached hereto. Form 8-K previously filed on 1/8/2009(accession no. 0001136999-09-000014), which was revised on August 26, 2011and attached hereto. Form 8-K previously filed on 7/6/2009(accession no. 0001136999-09-000117), which was revised on August 26, 2011 and attached hereto. Form 8-K previously filed on 1/7/2010(accession no. 0001136999-10-000004), which was revised on August 26, 2011and attached hereto. Form 8-K previously filed on 7/2/2010(accession no. 0001136999-10-000086), which was revised on August 26, 2011and attached hereto. Form 8-K previously filed on 1/5/2011(accession no. 0001136999-11-000004), which was revised on August 26, 2011and attached hereto. This amendment provides updated distribution information for the periods covered by the above referenced reports. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (c) Exhibits (Exhibit No. Description) 99.1 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on July 1, 2005. 99.2 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on January 3, 2006. 99.3 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on July 3, 2006. 99.4 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on January 2, 2007. 99.5 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on July 2, 2007. 99.6 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on January 2, 2008. 99.7 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on July 1, 2008 99.8 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on January 2, 2009. 99.9 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on July 1, 2009. 99.10 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on January 4, 2010. 99.11 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on July 1, 2010. 99.12 Revised semi-annual distribution report pursuant to the Trust Agreement for the distribution on January 3, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bank of America, National Association as successor by merger to LaSalle Bank National Association, in its capacity as Trustee Under the Trust Agreement on behalf of MS Structured Asset Corp., Registrant Date:August 31, 2011 By: /s/Jay R. Miller Name: Jay R. Miller Title:Vice President
